Citation Nr: 1724302	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  12-09 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial disability rating in excess of 20 percent for residuals, status post posterior tibialis tendon repair, with residual scars, left ankle.

2. Entitlement to an initial disability rating in excess of 10 percent for bilateral pes planus with plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


	(CONTINUED ON NEXT PAGE)

ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1998 to June 2010.

This case comes to the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction was later transferred to the RO in Houston, Texas.  In its September 2010 decision, the RO made nine separate rulings, including the decisions to grant service-connected compensation for residuals, status post posterior tibialis tendon repair, with residual scars, left ankle and for bilateral plantar fasciitis and to assign initial disability ratings for both disabilities.  The Veteran initiated his appeal by filing a timely notice of disagreement.    

In January 2017, the Board remanded this case to schedule a videoconference hearing at the Veteran's request.  On April 3, 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issue of an initial disability rating in excess of 10 percent for bilateral pes planus with plantar fasciitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In April 2017, prior to the promulgation of a decision in this appeal, the Veteran withdrew his claim for an initial disability rating in excess of 20 percent for residuals, status post posterior tibialis tendon repair, with residual scars, left ankle.

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 . 
 
During the videoconference hearing on April 3, 2017, the Veteran testified that he was satisfied with the currently assigned rating for his left ankle disability.  Thus, there are no longer any alleged errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204(b).  The Board no longer has jurisdiction to review the appeal and it is dismissed.


ORDER

The Veteran's appeal of the denial of an initial disability rating in excess of 20 percent for residuals, status post posterior tibialis tendon repair, with residual scars, left ankle, is dismissed.


REMAND

As noted in the Introduction to this decision, the RO's September 2010 rating decision granted service connection for bilateral pes planus with plantar fasciitis in addition to the left ankle disability the Board has just dismissed.  In the Veteran's notice of disagreement, he expressed his desire "to appeal a decision from the board regarding my foot and ankle injury I received while deployed in Iraq." (emphasis added).

Apparently the RO interpreted this statement as a notice of disagreement with respect to the initial rating assigned to the Veteran's left ankle disability only.  However, VA must "give a sympathetic reading to [the Veteran's] filings by 'determining all potential claims raised by the evidence, applying all relevant laws and regulations.'"  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004) (quoting Roberson v. Principi,  251 F.3d 1378, 1384 (Fed. Cir. 2001).  A broad reading of the Veteran's April 2011 notice of disagreement in this case raises the issue of the adequacy of the 10 percent rating assigned to the Veteran's service-connected pes planus with plantar fasciitis.  

When a veteran files a timely notice of disagreement, and VA has not issued a statement of the case, a remand for issuance of a statement of the case is required. See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Since no statement of the case was issued with respect to the Veteran's claim for an increased initial rating for his service-connected pes planus with plantar fasciitis, that issue must be remanded for the issuance of a statement of the case.

Accordingly, the case is REMANDED for the following action:

After the completion of any other development deemed necessary, the AOJ must furnish to the Veteran and his representative a statement of the case on the claim for an increased initial rating for the Veteran's service-connected bilateral pes planus with plantar fasciitis.  The AOJ should also furnish to the Veteran and his representative a VA Form 9 and inform him that he would need to perfect an appeal if he seeks to have the Board review that issue.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


